DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The examiner acknowledges the present application claims foreign priority to Japanese Application JP2018-238193, filed 12/20/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a first manager that manages,” “a second manager that manages,” and “a third manager that manages” in claims 1, 2, and 5. 
The following is an analysis of the three-prong test for each of the limitations.  Thus, the claimed limitations invoke 112(f) interpretation.
“A first manager,” “a second manager,” and “a third manager” are terms used as a substitute for "means," and are generic placeholders for performing the claimed functions of "managing."
The generic placeholders "first manager, second manager, and third manager" are modified by transitional words: “that.”  
The generic place holders "first manager, second manager, and third manager" are not modified by sufficient structure, performing the claimed function.  There is no hardware described in the claims that perform the feature of "managing."
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3-4, and 6-9 dependent claims.  If a claim is rejected under 35 U.S.C. §112(b), all claims that depend from it are also rejected.  These dependent claims inherit the openness and lack of clarity from their independent claims.
Claim limitation “a first manager that manages, a second manager that manages, and a third manager that managers” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions in the above limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon et al., Patent Application Publication Number US 20110231795 A1 (hereinafter “Cheon”).
Claim 1: Cheon teaches “An information processing apparatus (i.e. the table top 100 is a computer device realized in the form of a table [Cheon 0044]) comprising: 
a display (i.e. a table and a display 100 is mounted on an upper plate of the table [Cheon 0044])  that displays an object (i.e. the user approach recognition icon 210 is displayed along with at least one of user's ID, name, and photo image [Cheon 0059]… if the user touches the user approach recognition icon on the table top 100, the table top 100 displays the personalized area 320 [Cheon 0077, Fig. 8]); 
a first manager that manages an owner attribute of the object (i.e. the user approach recognition icon 210 is displayed along with at least one of user's ID, name, and photo image [Cheon 0059]… if the user touches the user approach recognition icon on the table top 100, the table top 100 displays the personalized area 320 [Cheon 0077, Fig. 8] note: a user’s approach or proximity is an owner attribute.  When the owner is present, objects related to the owner are displayed.  Thus the objects have an owner attribute); and 
a display controller that controls a display priority of the object on the display based on the owner attribute of the object (i.e. As shown in FIG. 10, if the user gets out of the fourth area 124, the approach recognition unit of the table top 100 no longer recognizes user's approach. Accordingly, the table top 100 determines that the user wishes to end the use of the table top 100 and makes the personalized area 320 disappear [Cheon 0087] note: a user’s approach or proximity is an owner attribute.  When the owner is present, objects related to the owner are displayed.  When the owner is not present, then the objects cease to be displayed, which is a lesser display priority).”

Claim 9:  Cheon teaches “The information processing apparatus according to claim 1, wherein the display is shared by a plurality of users (Cheon Fig. 11 shows a plurality of users concurrently using the display).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon, in view of Sakai, Patent Application Publication number US 20160350059 A1 (hereinafter “Sakai”).
Claim 2:  Cheon teaches all the limitations of claim 1, above.  Cheon is silent regarding “further comprising: a second manager that manages the owner attribute of a region constituting a portion of the display, wherein the display controller controls the display priority of the object in the region based on the owner attribute of the object.”
Sakai teaches “further comprising: 
a second manager that manages the owner attribute of a region constituting a portion of the display (i.e. shared area 61c [Sakai 0143, Fig. 28]… personal areas 32c to 63c are areas unique to the users [Sakai 0091]), 
wherein the display controller controls the display priority of the object in the region (i.e. it is preferable from the perspective of the users A to D to clearly indicate which image information has usage restrictions among the image information displayed in the shared area… indicator 110 indicates the owner of the image information [Sakai 0143, Fig. 28] Fig. 28 element 110 is larger for the owner, thus giving objects 100a-100c displayed a higher priority in the shared region) based on the owner attribute of the object (i.e. owner of the image [Sakai 0143]) and the owner attribute of the region (i.e. shared area [Sakai 0143]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cheon to include the feature of having the ability to control display priority of a region as disclosed by Sakai.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “[users] are able to perform tasks more efficiently [Sakai 0168].”

Claim 3:  Cheon and Sakai teach all the limitations of claim 2, above.  Sakai teaches “wherein when the owner attribute of the object (i.e. the control unit 20c may also apply the owner's task to the image information [Sakai 0113]) matches the owner attribute of the region (i.e. shared areas 31c to 61c [Sakai 0110]), the display controller increases the display priority of the object in the region to be higher (i.e. the control unit 20c may also apply the owner's task to the image information [Sakai 0113]) than the display priority when the owner attribute of the object does not match the owner attribute of the region (i.e. tasks performed by multiple users are conflicting with each other for the same image information, the control unit 20c may also apply one of the tasks to the image information [Sakai 0113] note: multiple users perform a task in a shared region.  Only an owner’s task is performed on the image because he is the owner and he is in a matching, shared, region.  The owner and the region match.  Other users’ tasks are not performed because they are not the owner, even though they are in a matching, shared, region.  Here, the owner and the region do not match.  The display priority is higher due to the ability for the owner to perform his task).”  
One would have been motivated to combine Cheon and Sakai, before the effective filing date of the invention because it provides the benefit where “[users] are able to perform tasks more efficiently [Sakai 0168].”

Claim 4:  Cheon teaches all the limitations of claim 1, above.  Cheon is silent regarding “wherein the first manager sets, in the object, the owner attribute indicating a user who has created the object.”
Sakai teaches “wherein the first manager sets, in the object, the owner attribute indicating a user who has created the object (i.e. the control unit 20c may also apply the owner's task to the image information [Sakai 0113] note: the owner attribute is set up on the object when the object is created.  A general purpose computer tracks basic file properties such as the creator/modifier of a file, creation time, etc.  These file properties are part of the file, or object, itself).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cheon to include the feature of having the ability to set an attribute as disclosed by Sakai.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “[users] are able to perform tasks more efficiently [Sakai 0168].”

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon, in view of Kawashima et al., Patent Application Publication number US 20200073538 A1 (hereinafter “Kawashima”).
Claim 5:  Cheon teaches all the limitations of claim 1, above.  Cheon is silent regarding “wherein the display includes a touch panel, and the information processing apparatus further comprises a third manager that manages the owner attribute of a pen that touches the touch panel.”
Kawashima teaches “wherein the display includes a touch panel, and the information processing apparatus further comprises a third manager that manages the owner attribute of a pen that touches the touch panel (i.e. a plurality of people view a display screen from four sides (up, down, left, and right) [Kawashima 0113]… different IDs are given to different touch pens that are respectively used for four sides of display device 100 [Kawashima 0109] note: pens have IDs that are used by different users around a table display).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to improve a processing speed and prevent a hang up of the device [Kawashima 0117].”

Claim 6:  Cheon and Kawashima teach all the limitations of claim 5, above.  Kawashima teaches “wherein the first manager changes the owner attribute of the object so that the object has the same owner attribute as the owner attribute of the pen touching the object (i.e. display device 100 detects a touch operation with the touch pen on touch panel 120, that is, when controller 210 receives a wireless signal including ID information at a time of the touch operation, controller 210 displays a partial enlarged image based on the ID information such that the user can view the partial enlarged image correctly from the side corresponding to the touch pen. For example, when the side corresponding to the touch pen for the touch operation is an upper side of a base image, the partial enlarged image is inverted vertically with respect to the base image and displayed. Meanwhile, when the side corresponding to the touch pen for the touch operation is a lower side of the base image, the partial enlarged image is displayed so as to vertically match the base image [Kawashima 0110] note: a pen ID is transferred to a partial enlarged image, which is rotated to the user corresponding to the pen ID.  The image knows to rotate to the user based on the pen ID.  Thus the pen ID is transferred to the image).”  


Claim 7:  Cheon and Kawashima teach all the limitations of claim 5, above.  Kawashima teaches “wherein the second manager sets an owner attribute that is the same as the owner attribute of the pen (i.e. display device 100 detects a touch operation with the touch pen… displays a partial enlarged image based on the ID information such that the user can view the partial enlarged image correctly from the side corresponding to the touch pen. For example, when the side corresponding to the touch pen for the touch operation is an upper side of a base image, the partial enlarged image is inverted vertically with respect to the base image and displayed. Meanwhile, when the side corresponding to the touch pen for the touch operation is a lower side of the base image, the partial enlarged image is displayed so as to vertically match the base image [Kawashima 0110] note: a pen ID is transferred to a partial enlarged image, a predetermined region, which is rotated to the user corresponding to the pen ID.  The image knows to rotate to the user based on the pen ID.  Thus the pen ID is transferred to the region) to a region (i.e. detects a touch operation with the touch pen… displays a partial enlarged image [Kawashima 0110]) having a predetermined size (i.e. enlarging enlargement target area 301 that is a circular area with a predetermined diameter [Kawashima 0058]) and containing a position of the display touched by the pen (i.e. whose center is at the corresponding touch position [Kawashima 0058]).”  
One would have been motivated to combine Cheon and Kawashima, before the effective filing date of the invention because it provides the benefit where “to improve a processing speed and prevent a hang up of the device [Kawashima 0117].”

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon, in view of Kawashima, in view of Qian et al., Patent Application Publication number US 20150341398 A1 (hereinafter “Qian”).
Claim 8:  Cheon and Kawashima teach all the limitations of claim 5, above.  Cheon and Kawashima are silent regarding “wherein the second manager sets an owner attribute that is the same as the owner attribute of the pen to the region defined by the pen on the display.”
Qian teaches “wherein the second manager sets an owner attribute that is the same as the owner attribute of the pen to the region defined by the pen on the display (i.e. exclusive access zones may be created for user's content [Qian 0016]… exclusive access zone access rights are definable by a user. The user device may be a smart pen having an ID. At 730, the exclusive access zone may be associated with the ID [Qian 0038]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cheon and Kawashima to include the feature of having the ability to draw a region with a pen as disclosed by Qian.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit which “provides protection from other users drawing in the zone [Qian 0036].”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All the references listed on 892 are related to display priority, sharing attributes, and their UI's.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171